Mr. Justice Bean,
after stating the facts, delivered the opinion of the court.
Before considering the merits, it is necessary to dispose of two questions of practice. The appeal was perfected on the twenty-second of January, 1900. On February 15 an order was made by the court below extending to the first of April the time in which to file the transcript. On March 31, upon an application by plaintiff, and after notice to the defendants, the time was further extended until the fifteenth of April, within which time the transcript was filed. The defendants move to dismiss the appeal because (1) the application for the second extension of time was not sufficient to justify the court in making the order, and (2) such order is void for want of authority.
*5081. Hill’s Ann. Laws, § 541, subd. 2, as amended (Laws, 1899, p. 227), provides that the appellant shall, within thirty days after the appeal is perfected, file with the clerk of the appellate court a transcript or such an abstract as the rules of the court may require, of so much of the record as may be necessary to intelligibly present the questions to be decided, together with copies of certain portions of the original record, and, if the transcript or abstract is not so filed, the appeal shall be deemed abandoned, and the effect thereof terminated; but the trial court or judge thereof, or the supreme court or a justice thereof, is authorized, upon such terms as maybe just, to enlarge the time ; but “such order shall be made within the time allowed to file the transcript, and shall not extend it beyond the term of the appellate court next following the appeal.” So far as the first objection is concerned, it is sufficient to say that it was a matter within the sound discretion of the trial judge, with the exercise of which this court will not interfere except in case of a manifest abuse thereof, which has not occurred in this instance.
In support of the second contention, it is argued that while the trial court or judge thereof, or the supreme court or a justice thereof, is authorized to enlarge the time for filing a transcript on appeal, such order can be made only within the thirty days allowed to file the transcript.- But this does not impress us as the better view. The provision of the act of 1899 for the extension of time in which to file the transcript is simply a copy of the statute upon the subject as it had been in force for many years, under which, as we understand it, the practice has been, upon a proper showing, to make an order for such extension at any time before the appellant is in default; and this, in our opinion, is the proper construction of the statute. The ‘time allowed to file the transcript, ’ ’ within *509the meaning of the law, is the thirty days provided by statute, or such an extension thereof as may have been granted. Therefore the motion to dismiss must be overruled.
2. The defendants also move to strike from the files what purports to be the testimony taken in the court below, and upon which the trial was had. The suit was tried before the court without a referee, and the testimony taken by the official reporter, which'he subsequently (presumably upon the plaintiff’s request) transcribed, certified to, and filed with the county clerk, who certifies it to this court as the testimony and exhibits in the case as filed in his office. The defendants claim that the testimony should have been identified by the certificate of the trial judge, as provided in section 815 of the statute. By the act of 1889 (Laws, 1889, p. 142), the circuit judge of each judicial district in the state is authorized, in his sound discretion,, to appoint a skilled stenographer as official reporter in his district, whose duty it is, upon the trial of any cause, if requested by either party or ordered by the judge, to take accurate shorthand notes of the oral testimony and other proceedings, which shall be filed in the office of the clerk of the court where the trial is had. If the court, or either party to the suit, or his attorney, requests a transcript of the notes into longhand, it is made the duty of the reporter to cause full and accurate typewritten transcripts thereof to be made, which, when certified to by him as provided in the statute, shall be filed with the clerk of the court where the cause was tried, for the use of the court or the parties, and shall be deemed prima facie a correct statement of the testimony and proceedings on the trial. Section 397 of the statute, as amended (Laws, 1893, p. 26), provides that all issues of fact in suits shall be tried by the court,.unless the same is referred to a referee pursuant to the provisions of sec*510tion 815, and, if so tried, the evidence shall be presented and reduced to writing, to be either in writing or in stenographic notes, which shall be extended into longhand, and filed with the clerk of the court in the cause at the request of any of the' parties to such suit, or if required by the court, and, where not required to be extended, the notes shall be so filed.. Section 815, as amended (Laws, 1893, p. 27), provides that, whenever a suit in equity is at issue upon a question of fact, the court may refer the same to a referee, except as provided in section 397, to take the testimony, and report the same to the court, within such time as may be ordered, and, “when an equity cause has gone to a final decree, the judge of the court rendering the decree shall, within ten days after the entry of the decree, by a proper certificate, identify all the evidence in the cause, whether consisting of the testimony of the witnesses, documentary evidence or exhibits.”
The contention for the defendants is that, under these several provisions, before any evidence in an equity case can be considered by the appellate court, it must be identified by the trial judge in the manner provided in section 815, while the plaintiff contends that the latter provision applies only to suits in which the testimony has been taken before a referee, and not to those which have been tried by the court and the testimony taken by the official stenographer. There is undoubtedly some confusion in the statute, and the point is not entirely clear, but we are inclined to concur in the interpretation urged by the plaintiff. A stenographer is an officer of the court, charged with the duty of correctly reporting all the proceedings on the trial, and his certificate is entitled to the same faith and credit as that of any other officer. The transcription of his notes, when certified to by him and filed with the clerk of the court where the cause was *511tried, becomes a part of the record and prima facie a correct statement of the testimony and proceedings on the trial, and is entitled to faith and credit as such in the appellate court. Nor do we think it makes any difference whether a request for the transcription is made at the time of the trial or afterwards. If no such request is made at that time, the stenographer’s notes are required to be filed as a part of the record, and a subsequent transcription thereof, certified to by him, is merely the putting into more intelligible form what is already a part of the record. We are of the opinion, therefore, that the motion to strike the testimony from the files should also be denied.
3. We come, then, to the merits of the case. As already stated, the court below permitted the defendants to offer in evidence, over the plaintiff’s objection, oral testimony tending to show that at the time the lease was executed it was understood and agreed between the parties that the first payment should become due and payable thirty days after the defendants began to use water through the entire length of the Sparta canal or ditch, and for that reason the second payment was not due at the time of the commencement of the suit, and therefore defendants were not in default. It is difficult to perceive upon what ground it can be claimed that this testimony is admissible. Clearly, its object and effect. was to vary the terms of the written contract between the parties, and no principle of evidence is better settled than that when persons put their contracts in writing, it is, in the absence of fraud, accident or mistake, “conclusively presumed that the whole engagement of the parties, and the extent and manner of their undertaking, was reduced to writing 1 Greenleaf, Ev. (15 ed.) § 275. In Looney v. Rankin, 15 Or. 617 (16 Pac. 660), Mr. Justice Thayer, after alluding to the well settled rule that parol *512evidence cannot be used for the purpose of contradicting, adding to, substracting from, or varying the terms of a written contract, or to control its legal operation or effect, proceeds : “Another equally well settled principle, kindred to the one above stated, is that all oral negotiations or stipulations between the parties, preceding or accompanying the execution of a written instrument, are regarded as merged in it. The reason of the rule, as explained by judges and text writers, is ‘that the parties, by making a written memorial of their transaction, have implicitly agreed that, in event of any misunderstanding, that writing shall be referred to as the proof of their act and intention; that such application as arose from the paper, by just construction or legal intendment, should be Valid and compulsory on them ; but that they would not subject themselves to any stipulations beyond their contract, because, if they meant to be bound by any such, they might have added them to their contract, and thus have given them a clearness, a force, and a direction which they would not have by being trusted to the memory of a witness.’ And, where a written contract appears on its face to be complete, no addition to, or con-tradition of, its legal effect by parol stipulations, preceding or accompanying its execution, can be admitted, any more than its alteration through the same means in any • other respect. The law controlling the operation of a written contract becomes a part of it. .The rule here referred to, so far as it extends, is inflexible 1 Hill’s Ann. Laws, § 692; Stoddard v. Nelson, 17 Or. 417 (21 Pac. 456); Portland Nat. Bank v. Scott, 20 Or. 421 (26 Pac. 276); Hindman v. Edgar, 24 Or. 581 (17 Pac. 862); Abraham v. Oregon & Cal. R. R. Co. 37 Or. 495 (-L. R. A. -, 12 Am. & Eng. R. R. Cas. [N. S.] 250, 60 Pac. 899). By the terms of the written contract, the first payment was to become due within thirty days *513after the defendants “shall commence using the giants or the waters of said canal in placer mining said mining grounds,” and the second payment within sixty days thereafter. It is admitted, and the court below found, that the defendants began using the giants and mining on the leased premises with water from the canal on the third day of May; so that, under the plain and unambiguous stipulation of the contract, the first payment became due thirty days, and the second within ninety days, from that date, or about the first of August, and prior to the declared forfeiture and re-entry by the plaintiff and the commencement of this suit.
It is claimed by the defendants, however, that the contract upon this point is ambiguous, and that parol evidence is admissible for the purpose of explaining such ambiguity, and this seems to have been the theory of the trial court. As we read the contract, there is no ambiguity in its language in this regard, but its provisions are clear and distinct. But, if there is any ambiguity, it is patent upon the face of the instrument, and cannot be removed by the application of extrinsic evidence : Holcomb v. Mooney, 13 Or. 503 (11 Pac. 274); Bingham v. Honeyman, 32 Or. at p. 133 (51 Pac. 735, 52 Pac. 755); 1 Greenleaf, Ev. (15 ed.) § 297, et seq. We are of the opinion, therefore, that the court below erred in admitting in evidence the oral testimony concerning the maturity of the payment under the lease, and in finding, as a matter of fact, that defendants were not in default in the payment .of rent at the time of the re-entry, or attempted re-entry, by the plaintiff, and that, on the contrary, the second payment was long past due, and on account thereof plaintiff was entitled, under the provisions of the lease, to declare it forfeited, and to repossess herself of the leased premises. This conclusion renders unnecessary the con*514sideration of the other question presented by the plaintiff. The decree of the court below will therefore be reversed, and a decree entered here .as prayed for in the complaint.
Reversed.